Exhibit 10.1

THE FRESH MARKET, INC.
ANNUAL INCENTIVE COMPENSATION PROGRAM
FOR EXECUTIVE OFFICERS
SECTION 1. Purpose. The purpose of this [●] Annual Incentive Compensation
Program for Executive Officers (the “Program”) is to provide incentives and
reward executive officers for achieving specified performance goals in fiscal
year [●].
SECTION 2. Definitions. Capitalized terms used herein that are not defined
herein have the meanings as used or defined in The Fresh Market, Inc. 2010
Omnibus Incentive Compensation Plan (the “Plan”). As used herein, the following
terms shall have the meanings set forth below:
“Adjusted Operating Income” shall mean the Company’s Operating Income adjusted
to exclude unusual, non-recurring, transition, one-time or similar items or
charges as set forth on Schedule B attached hereto.
“Award” shall mean any amount granted to a Participant under the Program.
“Award Notice” shall mean, with respect to any Participant, the award notice
delivered to such Participant in the form attached hereto as Schedule A.
“Comparable Store Sales” shall mean the percentage change in the Company’s Sales
for the Performance Period from stores open more than fifteen monthly periods
over the Company’s Sales for the corresponding prior year Performance Period
from the same group of stores open more than fifteen monthly periods in a manner
consistent with the Company’s reporting of comparable store sales in its public
disclosures.
“Operating Income” shall mean the Company’s operating income as determined in
accordance with U.S. generally accepted accounting principles.
“Performance Period” shall mean the Company’s fiscal year [●].
“Sales” shall mean sales as determined in accordance with U.S. generally
accepted accounting principles.
SECTION 3. Participants. Executives entitled to participate in the Program shall
be selected by the Committee, or such executive officers to whom the Committee
has delegated its authority in accordance with Section 9, in its sole discretion
(each, a “Participant”).
SECTION 4. Awards. Not later than 90 days after the commencement of the
Performance Period, each Participant in the Program shall receive an Award
Notice. Such Award Notice shall specify the maximum Award payable to each
Participant (the “Maximum Amount”) upon achievement of the Performance Goal (as
defined in Section 5(a)). Awards are intended to constitute Cash Incentive
Awards as defined in the Plan and to qualify as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code.
SECTION 5. Payment of Awards.
(a) Performance Goal. Payments to each Participant in respect of such
Participant’s Award shall be contingent on the achievement of positive Operating
Income for the Performance Period (the “Performance Goal”). In the event the
Performance Goal is not attained, Participants shall not be entitled to receive
any payments in respect of any Awards.

1





--------------------------------------------------------------------------------



(b) Committee Certification. Subject to section 5(e), following the completion
of the Performance Period, the Committee shall certify in writing whether, and
to what extent, the Performance Goal has been achieved. The Committee shall then
determine the applicable Award payment for each Participant.
(c) Negative Discretion. In determining the applicable Award payment the
Committee may, in its sole discretion, reduce or eliminate the Maximum Amount
(if any) based on the facts and circumstances as determined by the Committee in
its sole discretion, including as set forth on each Participant’s Award Notice,
even if the Performance Goal has been attained.
(d) Payment Date. As soon as reasonably practicable following the Committee’s
determination of the applicable Award payment, but in no event later than April
5 (or the next business day) of the year following the end of the Performance
Period, the Company shall pay the applicable Award payment (if any) in cash to
each Participant.
(e) Condition to Receipt of Payment. A Participant must be employed by the
Company or one of its Affiliates at the end of the Performance Period to be
eligible for payment in respect of any Award. For the avoidance of doubt, if the
Participant’s employment terminates prior to the end of the Performance Period,
the Participant shall forfeit any rights to payment in respect of such Award.
SECTION 6. Recoupment. The Company has adopted The Fresh Market, Inc.
Compensation Recoupment Policy (the “Recoupment Policy”) that requires certain
persons identified therein to repay the Company excess performance-based
compensation as and to the extent set forth therein. Awards are subject to the
terms and conditions of the Recoupment Policy. The Committee will review the
Compensation Recoupment Policy to ensure compliance with any rules or
regulations adopted by the Securities and Exchange Commission or The NASDAQ
Stock Market, LLC to implement Section 10D of the Securities Exchange Act, as
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act. Any
changes required to be made to the Recoupment Policy to comply with such rules
or regulations shall apply to annual Performance Compensation Awards under the
Plan.
SECTION 7. No Limit on Other Compensation Arrangements. Nothing contained in the
Program shall prevent the Company or any Affiliate from adopting or continuing
in effect other compensation arrangements, which may, but need not, provide for
the grant of cash incentive awards, and such arrangements may be either
generally applicable or applicable only in specific cases.
SECTION 8. The Plan. This Program is adopted pursuant to the Plan, all the terms
of which, other than those set forth in Section 8 of the Plan, are hereby
incorporated in this Program. In the event of any conflict between the terms of
the Plan, on the one hand, and the terms of this Program, on the other hand, the
terms of the Plan shall govern.
SECTION 9. Administration. The Program shall be administered by the Committee.
The Committee may delegate, on such terms and conditions as it determines in its
discretion, administration of the Program to one or more executive officers of
the Company, except that the Committee may not delegate such authority as it
relates to any executive officer. The Committee may amend, withdraw or terminate
the Program at any time and may make such determinations, interpretations and
other decisions under or with respect to the Program or awards made under the
Program in its discretion and as it deems necessary and/or appropriate and any
such determination, interpretation or decision shall be final, conclusive and
binding on all persons, including the Participant, subject to the terms and
conditions of the Plan and applicable law.



2





--------------------------------------------------------------------------------



Schedule A
THE FRESH MARKET, INC.
ANNUAL INCENTIVE COMPENSATION PROGRAM
FOR EXECUTIVE OFFICERS


AWARD NOTICE


Granted To: [●]


Performance Period: fiscal year [●]


Maximum Amount: [●]


Non-Binding Target Bonus: [●] of base salary


Negative Discretion Performance Factors: Levels of achievement of goals with
respect to Adjusted Operating Income and Comparable Store Sales are described in
the tables below. In determining the percentage of the Non-Binding Target Bonus
that may be payable, Adjusted Operating Income shall be weighted [●]% and
Comparable Store Sales shall be weighted [●]% (the amount of such percentage,
the “Non-Binding Bonus Amount”). Performance achievement levels between those
specified below shall result in the payment of an Award amount determined by
linear interpolation.






Adjusted Operating Income


Comparable Store Sales


Percentage of Applicable Portion of Non-Binding Target Bonus
>Maximum
>$[●]
   > [●]%
[●]%
Maximum
$[●]
   [●]%
[●]%
Target
$[●]
   [●]%
[●]%
Threshold
$[●]
   [●]%
[●]%
< Threshold
<$[●]
   < [●]%
0%



Awards granted pursuant to this Award Notice are subject to the terms of The
Fresh Market, Inc. [●] Annual Incentive Compensation Program, The Fresh Market,
Inc. 2010 Omnibus Incentive Compensation Plan and The Fresh Market, Inc.
Compensation Recoupment Policy.






--------------------------------------------------------------------------------



Schedule B
THE FRESH MARKET, INC.
ANNUAL INCENTIVE COMPENSATION PROGRAM
FOR EXECUTIVE OFFICERS


EXCLUDED ITEMS AND CHARGES




